    LOCAL FORM FOR A CHAPTER 13 PLAN UNDER FEDERAL RULE OF BANKRUPTCY PROCEDURE 3015.1 AND
                                 ADMINISTRATIVE ORDER NO. 17-04

                                         UNITED STATES BANKRUPTCY COURT
                                        Eastern District of Michigan, Flint Division

 IN RE:                                                                      CASE NO. 19-30089
          Gaskin, Shurranda                                                  CHAPTER13
          S.S.# XXX-XX-7560                                                  JUDGE Daniel S. Opperman
                   Debtor
                                                                                            PLAN SUMMARY
 And
                                                                                        For informational purposes only.


          S.S.# XXX-XX-                                                        ACP: 36 Months
                 Joint-Debtor                                                  Minimum Plan Length: 36 Months
                        Debtor(s)          /                                   Plan payment: $1,464.47 per Month
                                                                               Minimum dividend to Class 9 Creditors
                                                                               $100.00
                                                                               Percentage of Tax Refunds committed
                                                                               0.00%



                                                   CHAPTER 13 PLAN

          [ ] Original      OR     [ X ] Pre-Confirmation Modification # 3     [ ]

I.    NOTICES

TO CREDITORS: YOUR RIGHTS MAY BE AFFECTED BY THIS PLAN. THIS PLAN MAY BE CONFIRMED AND
BECOME BINDING WITHOUT FURTHER NOTICE OR HEARING UNLESS A TIMELY WRITTEN OBJECTION IS
FILED. READ THIS DOCUMENT CAREFULLY AND CONSIDER SEEKING THE ADVICE OF AN ATTORNEY.

Debtors must check one box on each line to state whether or not the plan includes each of the following
items.
A. Nonstandard Provisions set out in Section IV.
   Under Federal Rule of Bankruptcy Procedure
   3015(c), a “nonstandard provision” means a
                                                                     [ ] Included                     [X] Not included
   provision that is not otherwise included in the
   approved form for a Chapter 13 Plan in the
   Eastern District of Michigan.
B. A limit on the amount of a secured claim based
                                                                     [ ] Included                     [X] Not included
   on a valuation of the collateral for the claim.
C. Avoidance of a security interest or lien.                         [ ] Included                     [X] Not included
•     IF AN ITEM IS CHECKED AS “NOT INCLUDED” OR IF BOTH BOXES ARE CHECKED, THE PROVISION IS
      VOID EVEN IF OTHERWISE INCLUDED IN THE PLAN.
•     ANY “NONSTANDARD PROVISION” THAT IS NOT SPECIFICALLY IDENTIFIED IN SECTION IV IS VOID.


LOCAL FORM 10-24-17 V1
                                                              1



            19-30089-dof         Doc 45    Filed 04/24/19      Entered 04/24/19 12:01:53             Page 1 of 17
•     IF THIS SECTION I INDICATES THAT THIS PLAN DOES NOT INCLUDE ANY “NONSTANDARD
      PROVISIONS”, ANY “NONSTANDARD PROVISIONS” IN THIS PLAN (INCLUDING ANY OTHERWISE
      SPECIFICALLY LISTED IN SECTION IV) ARE VOID.

THIS PLAN IS SUBJECT TO AND INCORPORATES BY REFERENCE THE ADDITIONAL STANDARD PROVISIONS
WHICH MAY BE FOUND AT WWW.13EDM.COM OR WWW.MIEB.USCOURTS.GOV OR FROM DEBTOR’S
COUNSEL UPON WRITTEN REQUEST.


II.     APPLICABLE COMMITMENT PERIOD; PLAN PAYMENTS; PLAN LENGTH; EFFECTIVE DATE AND
        ELIGIBILITY FOR DISCHARGE:

        A.       [ ] Debtor’s Current Monthly Income exceeds the applicable State median income. Debtor’s Applicable
                 Commitment Period is 60 months. Debtor’s Plan Length shall be 60 months from the date of entry of the
                 Order Confirming Plan.

                         [X] Debtor’s Current Monthly Income is less than or equal to the applicable State median income.
                 Debtor’s Applicable Commitment Period is 36 months. Debtor’s Plan Length shall be 60 months from the
                 date of entry of the Order Confirming Plan. This is a minimum Plan length. If the Plan has not been
                 completed in the minimum Plan length, the Plan length shall be extended as necessary for completion of
                 the requirements of the Plan; provided that in no event will the Plan term continue beyond 60 months
                 from the date of entry of the Order Confirming Plan. See Paragraph J of the Additional Terms,
                 Conditions and Provisions for additional information regarding Completion of Plan.

                         If neither or both of the above boxes is checked, then the Applicable Commitment Period and
                 the Plan Length shall be 60 months from the date of entry of the Order Confirming Plan.

        B.       Debtor’s plan payment amount is $1,464.47 per month.

                 C.      Future Tax Refunds. See Paragraph A of the Additional Terms, Conditions and Provisions for
                 additional information regarding Tax Refunds and Tax Returns.

                 FOR CASES ASSIGNED TO BAY CITY DIVISION: Check only one box. If none are checked or more
                 than one box is checked, paragraph 2 shall apply:

                 1.      [ ] Debtor’s Plan proposes a 100% dividend to unsecured creditors. Therefore, debtor is not
                         required to remit any future Tax Refunds.

                 2.      [ ] Debtor’s Plan proposes less than a 100% dividend to unsecured creditors and debtor’s
                         Schedule I does not include a pro-ration for anticipated Tax Refunds. Debtor will remit 50% of all
                         Federal and State Tax Refunds that debtor receives or is entitled to receive after commencement
                         of the case.

                 3.      [ ] Debtor’s Plan proposes less than a 100% dividend to unsecured creditors and debtor’s
                         Schedule I includes a proration for anticipated Federal Tax Refunds. Debtor will remit 100% of all
                         Federal and State Tax Refunds that debtor receives or is entitled to receive after commencement
                         of the case to the extent the Refund exceeds the sum of twelve times the amount of the Federal
                         and State Tax Refund pro-ration shown in Schedule I.




LOCAL FORM 10-24-17 V1
                                                             2



          19-30089-dof       Doc 45      Filed 04/24/19      Entered 04/24/19 12:01:53          Page 2 of 17
                 FOR CASES ASSIGNED TO DETROIT DIVISION: Check only one box. If none are checked or more
                 than one box is checked, paragraph 2 shall apply:

                 1.      [ ] Debtor’s Plan proposes a 100% dividend to unsecured creditors. Therefore, debtor is not
                         required to remit any future Tax Refunds.

                 2.      [ ] Debtor’s Plan proposes less than a 100% dividend to unsecured creditors and debtor’s
                         Schedule I does not include a pro-ration for anticipated Tax Refunds. Debtor will remit 100% of
                         all Federal Tax Refunds that debtor receives or is entitled to receive after commencement of the
                         case.

                 3.      [ ] Debtor’s Plan proposes less than a 100% dividend to unsecured creditors and debtor’s
                         Schedule I includes a proration for anticipated Federal Tax Refunds. Debtor will remit 100% of all
                         Federal Tax Refunds that debtor receives or is entitled to receive after commencement of the
                         case to the extent the Refund exceeds the sum of twelve times the amount of the Federal Tax
                         Refund pro-ration shown in Schedule I.

                 FOR CASES ASSIGNED TO FLINT DIVISION: Check only one box. If none are checked or more than
                 one box is checked, paragraph 2 shall apply:

                 1.      [ X ] Debtor’s Plan proposes a 100% dividend to unsecured creditors. Therefore, debtor is not
                         required to remit any future Tax Refunds.

                 2.      [ ] Debtor’s Plan proposes less than a 100% dividend to unsecured creditors and debtor’s
                         Schedule I does not include a pro-ration for anticipated Tax Refunds. Debtor will remit 100% of
                         all Federal Tax Refunds that debtor receives or is entitled to receive after commencement of the
                         case.

                 3.      [ ] Debtor’s Plan proposes less than a 100% dividend to unsecured creditors and debtor’s
                         Schedule I includes a proration for anticipated Federal Tax Refunds. Debtor is not required to
                         remit Federal Tax Refunds in excess of the amount of the proration shown on Schedule I.

        D.       [ ] if the box to the immediate left is "checked", the debtor acknowledges that debtor is not eligible for a
                 discharge pursuant to 11 USC §1328.

                          [ ] if the box to the immediate left is "checked", the joint debtor acknowledges that joint debtor is
                 not eligible for a discharge pursuant to 11 USC §1328.

                 E.       [ ] if the box to the immediate left is "checked", the debtor or joint debtor is self-employed AND
                 incurs trade credit in the production of income from such employment. Debtor shall comply with the
                 requirements of Title 11, United States Code, and all applicable Local Bankruptcy Rules regarding
                 operation of the business and duties imposed upon the debtor.

III.    DESIGNATION AND TREATMENT OF CLASSES OF CLAIMS: See Paragraph F of the Additional Terms,
        Conditions and Provisions for additional information regarding the order in which claims are to be paid.

        A.       CLASS ONE – TRUSTEE FEES as determined by statute.




LOCAL FORM 10-24-17 V1
                                                               3



          19-30089-dof        Doc 45      Filed 04/24/19       Entered 04/24/19 12:01:53            Page 3 of 17
        B.       CLASS TWO – ADMINISTRATIVE CLAIMS, INCLUDING ATTORNEYS FEES AND COSTS:

                 1. PRE-CONFIRMATION ATTORNEY FEES: At confirmation of the Plan, Counsel shall elect to either:
                                          a. In lieu of filing a separate fee application pursuant to 11 USC §327 and §330,
                        accept the sum of $3,500.00 for services rendered plus $               for costs advanced by Counsel,
                        for total Attorney Fees and Costs of $3,500.00 through the Effective Date of the Plan. The total
                        Attorney Fees and Costs less the sum of paid to Counsel prior to the commencement of this
                        case as reflected in the Rule 2016(b) Statement leaving a net balance due of $3,310.00, will be
                        paid as an Administrative Expense Claim; or
                                          b. Request an award of compensation for services rendered and recovery of
                        costs advanced by filing a separate Application for Compensation for services rendered up
                        through the date of entry of the Order Confirming Plan pursuant to 11 USC §327 and §330. If
                        Counsel elects to file a fee application pursuant to this sub-paragraph, the Trustee shall escrow
                        $3,000.00 for this purpose. See Paragraph B of the Additional Terms, Conditions and Provisions
                        for additional information.

                        2. POST-CONFIRMATION ATTORNEY FEES: See Paragraph D of the Additional Terms,
                   Conditions and Provisions for additional information.

                         3. RETENTION OF OTHER PROFESSIONALS FOR POST-PETITION SERVICES: Debtor [ ]
                   has retained or [ ] intends to retain the services of _______________ (name of person to be retained)
                   as _____________ (capacity or purpose for retention) to perform professional services post-petition with
                   fees and expenses of the professional to be paid as an Administrative Expense. See Paragraph C of
                   the Additional Terms, Conditions and Provisions for additional information.

                         4. OTHER ADMINISTRATIVE EXPENSE CLAIMS: Any administrative expense claims
                   approved by Order of Court pursuant to 11 USC §503 shall be paid as a Class Two administrative
                   claim. See Paragraph E of the Additional Terms, Conditions and Provisions for additional information.

        C.       CLASS THREE – SECURED CLAIMS TO BE STRIPPED FROM THE COLLATERAL AND TREATED
                 AS UNSECURED CLAIMS TO BE PAID BY TRUSTEE. See Paragraph G and Paragraph N of the
                 Additional Terms, Conditions and Provisions for additional information.

                 Class 3.1 Liens to be Stripped. 11 USC §506(a).

                          Creditor                                                     Collateral
None

                 Class 3.2 Judicial Liens and Non-Possessory, Non-Purchase Money Liens to be Avoided. 11 USC
                        §522(f).

                          Creditor                                                     Collateral
None

                 D.    CLASS FOUR -SECURED CLAIMS ON WHICH THE LAST CONTRACTUAL PAYMENT IS
                 DUE BEYOND THE LENGTH OF THE PLAN. 11 USC §1322(b)(5).

                 Class 4.1. Continuing Payments on a claim secured by the debtor’s principal residence that come



LOCAL FORM 10-24-17 V1
                                                              4



          19-30089-dof        Doc 45      Filed 04/24/19       Entered 04/24/19 12:01:53            Page 4 of 17
                     due on and after the date of the Order for Relief. (See Paragraph P, Paragraph L and Paragraph
                     EE of the Additional Terms, Conditions and Provisions for additional information):

                                                                                         Monthly        Direct, Via
                Creditor                                 Collateral                      Payment         Trustee
Carrington Mortgage Services           2082 Walden Ct, Flint, MI 48532-2440                 595.21         Via Trustee
Wynwood Condominium Association        2082 Walden Ct, Flint, MI 48532-2440               254.00     Via Trustee
                         Class 4.2. Pre-Petition Arrearages on a claim secured by the debtor’s principal residence
                   to be paid by Trustee: Those amounts which were due as of the filing of the Order for Relief:

                                                                                            Estimated      Months to
                                                                                             Average      Cure From
                                                                                Arrears      Monthly      Confirmatio
                Creditor                             Collateral                 Amount      Payment         n Date
Carrington Mortgage Services           2082 Walden Ct, Flint, MI 48532-2440   5,451.47      172.22        36
Wynwood Condominium Association        2082 Walden Ct, Flint, MI 48532-2440   6,100.0       169.44        36
                                                                              0
                 Class 4.3 Continuing Payments other than on a claim secured by the debtor’s principal residence
                 that come due on and after the date of the Order for Relief. (See Paragraph P, Paragraph L and
                 Paragraph EE of the Additional Terms, Conditions and Provisions for additional information).


                                                                                         Monthly        Direct, Via
                Creditor                                 Collateral                      Payment         Trustee
None

                 Class 4.4 Pre-Petition Arrearages other than on a claim secured by the debtor’s principal
                 residence to be paid by Trustee: Those amounts which were due as of the filing of the Order for
                 Relief:

                                                                                            Estimated      Months to
                                                                                             Average      Cure From
                                                                                Arrears      Monthly      Confirmatio
                Creditor                             Collateral                 Amount      Payment         n Date
None


                 E.     CLASS FIVE - SECURED CLAIMS ON WHICH THE LAST PAYMENT WILL BECOME DUE
                 WITHIN THE PLAN DURATION. (See Paragraph H, Paragraph L and Paragraph O of the Additional
                 Terms, Conditions and Provisions for additional information):

              Class 5.1. Secured Claims not excluded from 11 USC §506 to be paid Equal Monthly Payments. 11
USC §1325(a)(5)(B):




LOCAL FORM 10-24-17 V1
                                                           5



          19-30089-dof       Doc 45     Filed 04/24/19     Entered 04/24/19 12:01:53         Page 5 of 17
                                                               Interest
                                                                 rate     Total to be
                                             Indicate if      (Present        paid
                                          “crammed”*** or       Value      Including      Monthly        Direct or Via
           Creditor/Collateral                modified          Rate)       Interest      Payment          Trustee
None/
*** See Debtor’s Schedule A/B for more information about values.

              Class 5.2. Secured Claims not excluded from 11 USC §506 not to be paid Equal Monthly
Payments. 11 USC §1325(a)(5)(B):

                                                               Interest
                                                                 rate     Total to be    Estimated
                                             Indicate if      (Present        paid        Average
                                          “crammed”*** or       Value      Including      Monthly        Direct or Via
           Creditor/Collateral                modified          Rate)       Interest     Payment           Trustee



*** See Debtor’s Schedule A/B for more information about values.

                 Class 5.3. Secured claims excluded from 11 USC §506 by the “hanging paragraph” at the end of
                 11 USC §1325 (a)(9) to be paid “Equal Monthly Payments”. 11 USC §1325(a)(5)(B).

                                                               Interest
                                                                 rate     Total to be
                                                              (Present        paid
                                                Indicate if     Value      Including      Monthly        Direct or Via
           Creditor/Collateral                   modified       Rate)       Interest      Payment          Trustee
University of Michigan Credit
Union/2015 Chevy Impala                   N/A                     13.20     25,734.13          554.00             Direct
Univeristy of Michigan Credit                                                                                  Direct by
Union/2009 Chevy Malibu                   N/A                     15.50     15,600.00          281.65          Daughter

                 Class 5.4. Secured claims excluded from 11 USC §506 by the “hanging paragraph” at the end of
                 11 USC §1325 (a)(9) not to be paid Equal Monthly Payments. 11 USC §1325(a)(5)(B).

                                                               Interest
                                                                 rate     Total to be    Estimated
                                             Indicate if      (Present        paid        Average
                                          “crammed”*** or       Value      Including      Monthly        Direct or Via
           Creditor/Collateral                modified          Rate)       Interest     Payment           Trustee


                 CLASS 5.5. Surrender of collateral. (See Paragraph P of the Additional Terms, Conditions and
                 Provisions for additional information).

The debtor surrenders debtor’s interest in the following collateral. Any allowed unsecured claim remaining after
disposition of the collateral will be treated as a Class 9 General Unsecured Creditor.



LOCAL FORM 10-24-17 V1
                                                              6



          19-30089-dof           Doc 45   Filed 04/24/19      Entered 04/24/19 12:01:53          Page 6 of 17
                         Creditor Name                                     Description of Collateral
None

                 F.      CLASS SIX – EXECUTORY CONTRACTS AND/OR UNEXPIRED LEASES. 11 USC §§365,
                 1322(b)(7): Debtor assumes the executory contracts and unexpired leases listed in subparagraph
                 1. (See Paragraph K of the Additional Terms, Conditions and Provisions for additional information):

                 Class 6.1. Continuing Lease/Contract Payments:

                                                                                              Lease/Cont
                                                                                                 ract        Direct or
                                                                               Monthly         expiration       Via
                Creditor                               Property                Payment           date        Trustee
None

                 Class 6.2. Pre-petition Arrearages on Assumed Executory Contracts and Leases (to be paid by
Trustee):

                                                                                              Estimated      Months to
                                                                                               Average      Cure From
                                                                                Arrears        Monthly      Confirmatio
                Creditor                               Property                 Amount        Payment         n Date
None

                         Class 6.3. Debtor rejects the executory contracts and unexpired leases listed in this
                   subparagraph 3. Any unexpired lease or executory contract that is neither expressly assumed
                   in Class 6.1 above or expressly rejected below shall be deemed rejected as of the date of
                   confirmation of debtor’s chapter 13 Plan to the same extent as if that unexpired lease or
                   executory contract was listed below. (See Paragraph K of the Additional Terms, Conditions and
                   Provisions for additional information):

                           Creditor                                                Property
None

        G.       CLASS SEVEN – PRIORITY UNSECURED CLAIMS. 11 USC §§507, 1322(a)(2).

                                 Class 7.1. Domestic Support Obligations: Continuing Payments that come due on
                           and after the date of the Order for Relief:

                                                                                     Monthly           Direct or Via
                                         Creditor                                    Payment             Trustee
None

                 Class 7.2. Domestic Support Obligations: Pre-Petition Arrearages due as of the filing of the Order
for Relief:




LOCAL FORM 10-24-17 V1
                                                            7



            19-30089-dof       Doc 45      Filed 04/24/19   Entered 04/24/19 12:01:53          Page 7 of 17
                                                                                             Estimated
                                                                                              Average
                                                                             Arrears          Monthly        Direct or Via
                               Creditor                                      Amount          Payment           Trustee


                 Class 7.3. All Other Priority Unsecured Claims [11 U.S.C. §1322(a)(2)]

                                                                                                            Direct or Via
                                        Creditor                                            Amount            Trustee
None

                 H.      CLASS EIGHT – SEPARATELY CLASSIFIED UNSECURED CLAIMS. 11 USC §1322(b)(1):
                 (To be paid by Trustee):(See Paragraph M of the Additional Terms, Conditions and Provisions for
                 additional information):

                                                                  Interest
                    Creditor                        Amount          Rate            Reason for Special Treatment
None

                 I.      CLASS NINE -GENERAL UNSECURED CLAIMS (to be paid by Trustee): – See Paragraph N of
                 the Additional Terms, Conditions and Provisions for additional information.

                         [ ] This Plan shall provide a total sum for distribution to creditors holding Class 9 General
                     Unsecured claims in an amount that is not less than the Amount Available in Chapter 7 shown on
                     Attachment 1, Liquidation Analysis and Statement of Value of Encumbered Property (the “Unsecured
                     Base Amount”). This Plan shall provide either (i) the Unsecured Base Amount; or (ii) will continue for
                     the full Plan Length as indicated in Paragraph II.A of this Plan, whichever yields the greater payment
                     to Class 9 Unsecured Creditors. See Attachment 2, Chapter 13 Model Worksheet, Line 8, for
                     additional information concerning funds estimated to be available for payment to Class 9 Unsecured
                     Creditors.

                        [ X ] This Plan shall provide a dividend to holders of Class 9 General Unsecured Claims equal to
                     100% of allowed claims.

                 If neither box is checked or if both boxes are checked, then the plan shall pay the Unsecured Base
Amount.

                         [ X ] if the box to the immediate left is "checked", creditors holding claims in Class Seven, Eight
                         and Nine shall receive interest on their allowed claims at the rate of       5    % per annum as
                         required by 11 USC §1325(a)(4).

IV.     Nonstandard Plan Provisions:

 •    ANY “NONSTANDARD PROVISION” THAT IS NOT BOTH INCLUDED IN SECTION 1.A AND SPECIFICALLY
      STATED IN THIS SECTION IS VOID.

        None




LOCAL FORM 10-24-17 V1
                                                              8



          19-30089-dof         Doc 45     Filed 04/24/19       Entered 04/24/19 12:01:53           Page 8 of 17
I, Richard Clark, Attorney for Debtor (or Debtor if not represented by an attorney), certify that this Plan contains
no “Nonstandard Provisions” other than those set out in Section IV above.

 /s/ Richard Clark                                             /s/ Shurranda Gaskin
 Attorney For Debtor                                           Debtor
 30833 Northwestern Hwy Ste 224
 Street Address
 Farmington Hills, MI 48334-2551
 City, State and Zip Code                                      Joint Debtor
 richclark@clarkclarklaw.com
 E-Mail Address
 (248) 626-3723                                                April 15, 2019
 Phone Number                                                  Date




LOCAL FORM 10-24-17 V1
                                                           9



          19-30089-dof      Doc 45     Filed 04/24/19      Entered 04/24/19 12:01:53         Page 9 of 17
                                                                        ATTACHMENT 1

                LIQUIDATION ANALYSIS AND STATEMENT OF VALUE OF ENCUMBERED PROPERTY:

                                                                                           DEBTOR'S
                                       FAIR MARKET                                         SHARE OF                      EXEMPT                      NON-EXEMPT
 TYPE OF PROPERTY                         VALUE                        LIENS                EQUITY                       AMOUNT                        AMOUNT

       PERSONAL
       RESIDENCE                                   101,500.00          72,235.00                    29,265.00                    20,000.00                   9,265.00

     REAL ESTATE
     OTHER THAN
      PERSONAL
      RESIDENCE
    HHG/PERSONAL
      EFFECTS                                         3,450.00                 0.00                   3,450.00                     3,450.00                      0.00

        JEWELRY                                          350.00                0.00                     350.00                       350.00                      0.00

       CASH/BANK
       ACCOUNTS                                          997.00                0.00                     997.00                       997.00                      0.00

        VEHICLES                                      3,300.00                 0.00                   3,300.00                     3,300.00                      0.00

    OTHER (itemize)                                   4,850.00                 0.00                   4,850.00                     4,850.00                      0.00



           Clothes                                       350.00                0.00                     350.00                       350.00                      0.00
      General Motors                                  4,500.00                 0.00                   4,500.00                     4,500.00                      0.00

        Amount available upon liquidation ............................................................................................ $              9,265.00

        Less administrative expenses and costs ..................................................................................... $ 8,190.00

        Less priority claims ................................................................................................................... $    0.00

        Amount Available in Chapter 7 ................................................................................................. $             1,075.00




LOCAL FORM 10-24-17 V1
                                                                                   10



          19-30089-dof               Doc 45           Filed 04/24/19                Entered 04/24/19 12:01:53                          Page 10 of 17
                                                                 ATTACHMENT 2

                                                CHAPTER 13 MODEL WORKSHEET
                                            LOCAL BANKRUPTCY RULE 3015-1(B)(2) E.D.M.

1. Proposed length of Plan:           36 months

2. Initial Plan Payment:

4. Lump Sum Payments                            = $ (subtotal)

5. Total to be paid into Plan (total of lines 2 through 4)                                         $52,720.92

6. Estimated Disbursements other than to Class 9 General Unsecured Creditors

         a.        Estimated Trustee Fees                          $3,416.40

         b.        Estimated Attorney Fees and costs
                   through confirmation of plan                    $3,310.00

         c.        Estimated Attorney Fees and costs
                   Post-confirmation through duration of Plan      $1,000.00

         d.        Estimated Fees of Other Professionals           $0.00

         e.        Total mortgage and other
                   continuing secured debt payments                $21,427.56 - Mortgage
                                                                   $9,144.00 - Condo Association

         f.        Total non-continuing secured
                   debt payments (including interest)              $0.00

         g.        Total Priority Claims                           $0.00

         h.        Total arrearage claims                          $5,451.47 - Mortgage
                                                                   $6,100.00 - Condo Association

7.       Total Disbursements other than to Class 9 General Unsecured Creditors
         (Total of lines 6.a through 6.h)                                                   $49,849.43

8.       Funds estimated to be available for Class 9 General Unsecured Creditors
         (Line 5 minus Line 7)                                                              $2,871.49


9.       Estimated dividend to Class 9 General Unsecured Creditors
         in Chapter 7 proceeding (see liquidation analysis on Page 6)                       $1,075.00

COMMENTS:




LOCAL FORM 10-24-17 V1
                                                                      11



              19-30089-dof       Doc 45        Filed 04/24/19         Entered 04/24/19 12:01:53          Page 11 of 17
                              V. ADDITONAL TERMS, CONDITIONS AND PROVISIONS

                         THE FOLLOWING STANDARD PROVISIONS ARE APPLICABLE TO
                         ALL PLANS AND PRE-CONFIRMATION MODIFIED PLANS FILED ON
                              OR AFTER DECEMBER 1, 2017, IN THE UNITED STATES
                             BANKRUPTCY COURT FOR THE EASTERN DISTRICT OF
                                               MICHIGAN

A.      DEBTOR’S OBLIGATION TO REMIT TAX REFUNDS: Debtor shall not alter any withholding
        deductions/exemptions without Court approval. If the Internal Revenue Service or any State taxing authority
        remits to the Trustee any sum which the debtor is not required to remit pursuant to this Plan, then upon written
        request of the debtor and concurrence of the Trustee, the Trustee shall be authorized to refund those sums to the
        debtor from funds first available without further motion, notice or Order of Court. The Trustee shall not be
        required to recoup or recover funds disbursed to creditors prior to receipt of the debtor’s written request.

        If debtor is married and debtor’s spouse is not a joint-debtor in this case, debtor’s Tax Refund(s) for any calendar
        year shall be 50% of the aggregate net Tax Refunds received by debtor and debtor’s non-filing spouse,
        regardless of whether debtor and spouse file a joint tax return or file separate tax returns.

B.      ALLOWANCE AND PAYMENT OF PRE-CONFIRMATION ATTORNEY FEES: If Class 2.1 of the Plan indicates
        that Counsel intends to file a Separate Application for compensation for services rendered up through the date of
        entry of the Order Confirming Plan pursuant to 11 USC §327 and §330, the Trustee shall withhold the amount
        designated in Class 2.1 from funds remaining after payment of claims required to be paid prior to attorney fees
        pending further Order of Court.

C.      RETENTION AND COMPENSATION OF OTHER PROFESSIONALS FOR POST-PETITION
        PRE-CONFIRMATION SERVICES: If Class 2.3 indicates that debtor has retained or intends to retain the
        services of any Professional (as that term is defined in 11 USC §327) to perform professional services after the
        commencement of this case, debtor will file a timely Application to Employ Professional Person stating the
        identity of the person to be retained and the capacity or purpose for retention, accompanied by a Certification of
        Disinterestedness signed by the Professional and obtain Court permission to retain the Professional. The
        Professional may seek compensation in an amount not to exceed $400.00 by filing a Proof of Claim designated
        as an Administrative Expense without further notice, hearing or Order of Court. If the Professional seeks
        compensation in excess of $400.00, the Professional shall file an Application for Compensation for services
        rendered pursuant to 11 USC §327.

D.      POST-CONFIRMATION ATTORNEY FEES & COSTS BY SEPARATE APPLICATION: Counsel reserves the
        right to file Applications for compensation for services rendered subsequent to the Confirmation of this Plan.
        Upon entry of an Order Awarding Post Confirmation Attorney Fees, if debtor’s Plan will not complete within 60
        months of the date of the Order Confirming Plan, all unpaid Attorney Fees and costs shall be paid by the Trustee
        only after a Plan modification that allows debtor’s Plan to complete within 60 months from the date of the Order
        Confirming Plan is approved with notice as is appropriate to the parties interested.

E.      PAYMENT OF ADMINISTRATIVE EXPENSE CLAIMS: Administrative Expense Claims as defined in 11 USC
        §503, other than those claims provided for in Paragraphs B, C and D of these Additional Terms, Conditions and
        Provisions, will be deemed allowed and will be paid only upon entry of a specific Order of this Court determining
        the allowance and amount of that claim.




LOCAL FORM 10-24-17 V1
                                                            12



          19-30089-dof       Doc 45     Filed 04/24/19       Entered 04/24/19 12:01:53           Page 12 of 17
F.      ORDER OF PAYMENT OF CLAIMS: All claims for which this Plan proposes payment through the Trustee shall
        be paid in the following order to the extent that funds are available:

                 Level   1:       Class 1
                 Level   2:       Class 5.1, 5.3 and 6.1
                 Level   3:       Class 2.1 and 2.3
                 Level   4:       Class 2.2 and 2.4
                 Level   5:       Classes 4.1 and 4.3
                 Level   6:       Classes 4.2, 4.4, 5.2, 5.4 and 6.2
                 Level   7:       Class 7
                 Level   8:       Classes 3.1, 3.2, 5.5, 6.3, 8 and 9.

        Each level shall be paid as provided in this Plan before any disbursements are made to any subordinate class. If
        there are not sufficient funds to pay all claims within a level, then the claims in that level shall be paid pro rata.

G.      SECURED CLAIMS TO BE STRIPPED OR AVOIDED FROM THE COLLATERAL AND TREATED AS
        UNSECURED: Claims for which the creditor holds a lien that is listed as “Stripped” in Class 3.1 or “Avoided” in
        Class 3.2 are avoided and will be paid as a General Unsecured Creditor as provided in Class 9 of the Plan. Upon
        completion of the Plan, the creditor will record a Satisfaction of the Lien in the applicable Public Records to
        discharge and release the lien. If the creditor fails to do so, the debtor may file a motion for an order declaring
        that the lien has been satisfied by completion of the confirmed Plan, which the debtor may then have certified
        and recorded in the applicable Public Records.

H.      CLASS 5.1, CLASS 5.3 AND CLASS 6.1 CREDITORS SPECIFIED TO RECEIVE EQUAL MONTHLY
        PAYMENTS: Creditors identified in Class 5.1, Class 5.3, and Class 6.1 will receive Equal Monthly Payments to
        the extent funds are available at the date of each disbursement. If more than one creditor is scheduled in Class
        5.1, Class 5.3, and Class 6.1 and the funds available in any disbursement are insufficient to pay the full Equal
        Monthly Payments to all of the listed creditors, payments shall be made on a pro rata basis determined by the
        ratio of the Equal Monthly Payment specified to each creditor to the total amount of Equal Monthly Payments to
        all creditors scheduled in Class 5.1, Class 5.3, and Class 6.1. The amount of the Equal Monthly Payment to any
        creditor shall be the amount stated in Class 5.1, Class 5.3, and Class 6.1 as may be applicable and the amount
        of the Equal Monthly Payment specified in the Plan will supersede any monthly payment amount specified in a
        Proof of Claim at variance with the Equal Monthly Payment amount set forth in the Plan unless otherwise
        Ordered by the Court.

        The monthly post-confirmation disbursement to any creditor designated in Class 5.1, Class 5.3, and Class 6.1 will
        not exceed the Equal Monthly Payment amount for that creditor for the month in which disbursement is being
        made plus any previously unpaid Equal Monthly Payments accruing before the date of disbursement.

I.      APPLICATION OF DISBURSEMENTS BY CREDITORS: Creditors shall apply all disbursements under the Plan
        only in the manner consistent with the terms of the Plan and to the account(s) or obligation(s) as designated on
        the voucher or check provided to the Creditor with each disbursement.

J.      COMPLETION OF PLAN: For purposes of 11 USC §1328, the debtor shall be deemed to have completed all
        payments under the Plan:
                       1. Upon the expiration of the Plan Length as defined in Paragraph II.A of the Plan commencing
                  on the date of entry of the Order Confirming Plan; and
                       2. Debtor has remitted all Plan payments (as defined in Paragraph II.A and II.B of the Plan)
                  coming due after the date of entry of the Order Confirming Plan; and
                       3. Debtor has remitted all Federal Income Tax Refunds as required by Paragraph II.C of the



LOCAL FORM 10-24-17 V1
                                                              13



          19-30089-dof        Doc 45     Filed 04/24/19       Entered 04/24/19 12:01:53            Page 13 of 17
                    Plan and Paragraph A of these Additional Terms, Conditions and Provisions; and
                        4. Debtor has remitted a sum sufficient to pay all allowed claims as amended and/or
                    supplemented as provided in the Plan.

K.      EXECUTORY CONTRACTS AND/OR UNEXPIRED LEASES:
                    1. Any executory contract or unexpired lease not expressly assumed in Class 6.1 or in the Order
               Confirming Plan shall be deemed rejected effective as of the Effective Date of this Plan.
                    2. Upon rejection of any Executory Contract or Unexpired Lease, the property and debtor’s
               interest in the rejected executory contract or unexpired lease will no longer be property of the estate
               and the stay under 11 USC §362(a) and the co-debtor stay under 11 USC §1301 shall automatically
               terminate as to such property. Any claims arising from the rejection of an executory contract or
               unexpired lease shall be treated as a general unsecured claim in Class Nine, subject to further Order
               of Court.
                    3. For all assumed executory contracts and unexpired leases, confirmation of this Plan shall
               constitute a finding that this Plan complies with all requirements for assumption of the executory
               contracts and unexpired leases being assumed, including all requirements set forth in 11 USC
               §365(b).
                    4. Upon the termination of the Lease (whether as a result of the expiration of the contractual
               lease term, repossession of the property which is the subject of the Lease, or otherwise), the Lessor
               shall have the right to file a Supplemental Claim for any damages or charges permitted under or
               pursuant to the Lease.
                    5. If Class 6.1 provides for the Continuing Lease/Contract Payments to be made by the Trustee,
               the Supplemental Claim as filed and allowed shall be paid by the Trustee over the remaining term of
               the Plan.
                    6. If Class 6.1 provides for the Continuing Lease Payments to be made directly by the debtor to
               the Lessor, the Supplemental Claim as filed and allowed shall be paid directly by the debtor to the
               creditor over the remaining term of the Plan. If there is a balance outstanding on the supplemental
               claim as of the completion of debtor’s confirmed Chapter 13 Plan, this balance shall not prevent or
               preclude the entry of a discharge in this case; instead, this balance shall be deemed
               non-dischargeable and debtor shall be responsible for payment of the remaining balance of the
               Supplemental Claim following the entry of a Discharge.

L.      SECURED CLAIMS – POST-PETITION FEES, COSTS AND CHARGES:
                     1. Any Supplement to Claim that is filed with the Court as to which there is no objection filed or
                as to which any objection has been overruled, shall be deemed allowed.
                     2. If Class 4.1, 4.3, 5.1, 5.2, 5.3 or 5.4 provides for the Creditor’s Secured Claim to be paid by
                the Trustee, the Supplement to Claim as filed and allowed shall be paid by the Trustee over the
                remaining term of the Plan.
                     3. If Class 4.1, 4.3, 5.1, 5.2, 5.3 or 5.4 provides for the Creditor’s Secured Claim to be paid
                directly by the debtor to the creditor, the Supplement to Claim as filed and allowed shall be paid
                directly by the debtor to the creditor before completion of the Plan. If there is a balance outstanding
                on the Supplement to Claim as of the completion of debtor’s confirmed Chapter 13 Plan, this balance
                shall not prevent or preclude the entry of a discharge in this case; instead, any unpaid balance shall
                be non-dischargeable.

M.      SEPARATELY CLASSIFIED UNSECURED CLAIMS: Claims classified as “Separately Classified Unsecured
        Claims” are unsecured claims that qualify for discriminatory and preferred treatment pursuant to 11 USC
        §1322(b)(1). The basis for separate classification is specified in Paragraph III.H of the Plan. Each Separately
        Classified Unsecured Claims shall receive payments that total 100% of the allowed amount of the claim plus
        interest if specified in Class Eight of the Plan. See also Paragraph F of the Additional Terms, Conditions and



LOCAL FORM 10-24-17 V1
                                                            14



          19-30089-dof      Doc 45      Filed 04/24/19       Entered 04/24/19 12:01:53          Page 14 of 17
        Provisions for additional information concerning the timing of payments to be made on these claims.

N.      GENERAL UNSECURED CREDITORS: Unless Class 9 of the Plan provides a dividend to holders of General
        Unsecured Claims equal to 100% of allowed claims, the Plan shall produce a total sum for distribution to General
        Unsecured Creditors (the “Unsecured Base Amount”). The Unsecured Base Amount shall be not less than the
        aggregate amount which creditors in this class would have received had the estate of the debtor been liquidated
        under Chapter 7 of Title 11, United States Code. See 11 USC §1325(a)(4). Each holder of a duly filed and
        allowed General Unsecured Claim shall receive the holder’s pro rata share of the Unsecured Base Amount,
        based on the creditor’s claim as a fraction of the total General Unsecured Claims duly filed and allowed. The pro
        rata dividend for each holder of an allowed unsecured claim will be calculated by the Trustee upon review of
        allowed claims.

        This Plan shall provide either the total Unsecured Base Amount or shall continue for the Plan Length as stated in
        Paragraph II.A of the Plan, whichever will offer the greater dividend to general unsecured creditors.

O.      VESTING, POSSESSION OF ESTATE PROPERTY AND LIEN RETENTION: Upon the Effective Date of the
        Plan, all property of the estate shall vest in the debtor and shall cease to be property of the estate. The debtor
        shall remain in possession of all property during the pendency of this case unless specifically provided herein,
        and shall not seek to sell, transfer or otherwise dispose of such property (except in the ordinary course of debtor’s
        business) without prior Court approval.

P.      SURRENDER OF COLLATERAL: Those claims that are treated pursuant to 11 USC §1325(a)(5)(C) (surrender
        of collateral) are so designated in Class 5.5 of the Plan. Upon confirmation, the Automatic Stay and co-debtor
        Stay is lifted as to the collateral and any creditor holding a lien on the collateral and the collateral shall no longer
        constitute property of the estate. No disbursements shall be made by the Trustee to any creditor whose claim is
        secured by the collateral being surrendered unless the holder of such claim files a Proof of Claim (or Amended
        Proof of Claim) after the Effective Date of the Plan setting forth the amount of any deficiency remaining after
        disposition of the collateral. Any allowed deficiency claim shall be paid as a general unsecured claim in Class 9
        of the Plan. See Federal Rule of Bankruptcy Procedure 3002.1.

Q.      PROHIBITION AGAINST INCURRING POST-PETITION DEBT: While this case is pending, the debtor shall not
        incur a debt in excess of $2,000.00 without first obtaining approval of either this Court or of the Chapter 13
        Trustee. If the Chapter 13 Trustee stipulates to entry of an Order allowing debtor to incur post-petition debt,
        debtor shall be permitted to file the Stipulation signed by the Trustee and to submit an Order to the Court on an
        ex parte basis without notice to creditors or other parties in interest.

R.      UNSCHEDULED CLAIMS: If an unscheduled proof of claim is filed, the Trustee is authorized to exercise sole
        discretion to classify the claim into one of the existing classes under this Plan and to schedule the claim for
        payment within that class, without prejudice to debtor’s right to object to the allowance of the claim and/or to
        modify the Plan to provide a different treatment.

S.      PROOFS OF CLAIM FILED AT VARIANCE WITH THE PLAN: In the event that a Proof of Claim is filed and
        allowed that is at variance with the provisions of this Plan, the following method is to be employed to resolve the
        conflict:

                 1.      Regarding claims for which the Plan does not propose a "cramdown" or modification, the Proof
                 of Claim shall supersede the Plan as to the claim amount, percentage rate of interest, monthly
                 payments, valuation of collateral and classification of the claim.
                 2.      As to claims for which the Plan proposes a "cramdown" or modification, the Proof of Claim
                 governs only as to the claim amount. The Plan governs valuation, interest rate and any other contractual



LOCAL FORM 10-24-17 V1
                                                               15



          19-30089-dof       Doc 45       Filed 04/24/19       Entered 04/24/19 12:01:53             Page 15 of 17
                 term.
                 3.      If a Proof of Claim is filed that is at variance with this Plan or related schedules, the Trustee shall
                 automatically treat that claim as the holder indicated, unless provided otherwise in the confirmed Plan;
                 these Additional Terms, Conditions and Provisions; or by Order of Court.
                 4.      As to claims specified in Class 3.1 or Class 3.2 (Secured Claims to be Stripped or Avoided), the
                 Proof of Claim shall control only as to the allowed amount of the claim. See also Paragraph G of the
                 Additional Terms, Conditions and Provisions for additional information concerning payments to be made
                 on these claims.

T.      TAX RETURNS AND TAX SET-OFFS: All Tax Returns which have become due prior to the filing of the Plan
        have been filed. The Internal Revenue Service and the United States Department of Treasury are prohibited
        from setting off against post-petition Tax Refunds for payment of pre-petition tax obligations.

U.      DEBTOR DUTY TO MAINTAIN INSURANCE – REMEDY FOR FAILURE TO MAINTAIN INSURANCE: Debtor
        shall maintain all insurance required by law and contract upon property of the estate and the debtor's property.
        After confirmation of this Plan, if the debtor fails to maintain insurance as required by law or contract, any party
        in interest may submit a notice of default, served on debtor, debtor’s counsel and the Chapter 13 Trustee,
        permitting 10 days from service of the notice in which to cure the default. If the default is not cured within the
        time permitted, the party in interest may submit an Order Granting Relief from the Automatic Stay as to the
        collateral to the Court along with an affidavit attesting to the debtor ’s failure to cure, and the Stay may thereafter
        be lifted without further motion, notice or hearing.

V.      SECURED CREDITORS, LESSORS AND PARTIES TO EXECUTORY CONTRACTS UPON ENTRY OF
        ORDER LIFTING AUTOMATIC STAY: Any secured creditor and any party to an assumed executory contract or
        unexpired lease as to whom the Automatic Stay is lifted shall not receive any further disbursements until a Proof
        of Claim for the balance remaining after liquidation of the collateral is filed.

W.      PROVIDING FUTURE TAX RETURNS TO TRUSTEE: Debtor shall timely file each Federal Income Tax Return
        required to be filed under applicable law during the pendency of this case, and shall provide to the Trustee a
        copy of each Return at the same time the Return is filed with the taxing authority.

X.      DEADLINES IN EVENT OF CONVERSION: In the event of conversion of this case to a case under Chapter 7 of
        the United States Bankruptcy Code, the rights of the Chapter 7 Trustee and all creditors (including but not limited
        to the right to object to exemptions and the right to object to discharge pursuant to 11 USC §727 and/or
        dischargeability pursuant to 11 USC §523) will be determined as if the Petition was filed on the date of
        conversion. The date of the Order converting this case to one under Chapter 7 will be treated as the date of the
        Order For Relief and all applicable deadlines shall be determined as if the post-conversion Meeting of Creditors
        pursuant to 11 USC §341 was the initial Meeting of Creditors.

Y.      OBJECTIONS TO PROOFS OF CLAIM: Any party in interest shall have the right to object to Proofs of Claim.
        Confirmation of this Plan shall not constitute a waiver of any objection and shall not constitute or have any res
        judicata or collateral estoppel effect on or against any objection to Proof of Claim. If any objection to Proof of
        Claim is filed and sustained, in whole or in part, after the Trustee has begun making disbursements under this
        Plan as confirmed, Trustee shall have no obligation or duty to recoup any payments or disbursements made to
        the creditor whose Proof of Claim was the subject of the objection.

Z.      CREDITOR’S AUTHORIZATION TO CONTACT DEBTOR: Notwithstanding the provisions of the Automatic
        Stay and co-debtor Stay, creditors holding claims in Classes 4 and 5 for which the debtor proposes to retain the
        collateral and parties to any assumed unexpired lease or executory contract in Class 6 may contact debtor for
        purposes of sending periodic statements and annual or periodic summaries of accounts including but not limited



LOCAL FORM 10-24-17 V1
                                                              16



          19-30089-dof        Doc 45      Filed 04/24/19       Entered 04/24/19 12:01:53            Page 16 of 17
        to account reconciliations pursuant to the Real Estate Settlement Procedures Act.

AA.     IDENTITY OF DISBURSING AGENT: All claims in all classes of creditors shall be paid by the Trustee as
        Disbursing Agent except those claims which are specified to be paid directly by either the debtor or a third party,
        in which event the debtor or third party making those payments shall be the Disbursing Agent for those claims.

BB.     SPECIAL PROVISIONS APPLICABLE TO GOVERNMENTAL UNITS RESPONSIBLE FOR ENFORCING
        DOMESTIC SUPPORT OBLIGTATIONS: Notwithstanding the provisions of 11 USC §362 and §1327, the
        Automatic Stay is modified to permit any governmental unit or agency responsible for enforcing a domestic
        support obligation to send notices, to take other actions to the extent not inconsistent with the terms of the Plan,
        and to collect domestic support obligations from property that is not property of the estate.

CC.     PRE- AND POST-PETITION LITIGATION AND CAUSES OF ACTION: Debtor and the Chapter 13 Trustee shall
        have concurrent standing to prosecute all Pre- and Post-Petition causes of action, including but not limited to
        actions arising under Title 11, United States Code. Any compromise or settlement of any litigation or cause of
        action shall be subject to the provisions of Federal Rule of Bankruptcy Procedure 9019. Any proceeds or
        damages recovered by or on behalf of the debtor shall be retained pending Order of the Bankruptcy Court.

DD.     SUBSTANTIVE CONSOLIDATION OF JOINTLY FILED CASES: If this case has been filed jointly by a husband
        and wife pursuant to 11 USC §302, entry of an Order Confirming Plan shall also constitute an Order for
        Substantive Consolidation of the debtors.

EE.     NON-APPLICABILITY OF FEDERAL RULE OF BANKRUPTCY PROCEDURE 3002.1: The requirements and
        provisions of Federal Rule of Bankruptcy Procedure 3002.1 shall not apply to any property that the Plan as
        confirmed surrenders to the Creditor as provided in 11 USC §1325(a)(5)(C); or to any property as to which the
        Automatic Stay is lifted for purposes of allowing the secured creditor to exercise rights and remedies pursuant to
        applicable State Law, regardless of whether the Order Lifting Automatic Stay is entered before or after entry of
        an Order Confirming the Plan.

FF.     TIME TO CURE PARAMOUNT: For any class of claims where the Months to Cure From Confirmation Date may
        be specified, if the Plan does not specify the number of months to cure, the Months to Cure From Confirmation
        Date shall be the Plan Length specified in Paragraph II.A of the Plan. For any class of claims or creditors for
        which the Plan specifies an Estimated Average Monthly Payment that is inconsistent with or contradicts the
        Months to Cure From Confirmation Date, the Months to Cure From Confirmation Date controls. The Chapter 13
        Trustee is authorized to make any changes to the amount of disbursements to the creditor to implement this
        provision.

GG.     SECURED CLAIMS EXCLUDED FROM 11 USC § 506 BY THE “HANGING PARAGRAPH” AT THE END OF
        11 USC §1325 (a)(9): Claims treated in Class 5.3 or Class 5.4 are claims that were either (1) incurred within 910
        days before the petition date and secured by a purchase money security interest in a motor vehicle acquired for
        the personal use of the debtor, or (2) incurred within 1 year of the petition date and secured by a purchase money
        security interest in any other thing of value.




LOCAL FORM 10-24-17 V1
                                                             17



          19-30089-dof       Doc 45      Filed 04/24/19       Entered 04/24/19 12:01:53           Page 17 of 17
